Citation Nr: 1710152	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-46 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1981, October 1984 to October 1987, and from August to September 1991. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied a reopening of the claim due to nonreceipt of new and material evidence.  The August 2013 Board remand noted receipt of additional service treatment records (STRs), hence the claim was opened for reconsideration.  See 38 C.F.R. § 3.156(c) (2016).

As noted, in August 2013 and February 2016, the Board remanded the case to Appeals Management Center (AMC), Washington, DC, for additional development. 


FINDINGS OF FACT

The weight of the evidence is against a finding that a skin disorder of the right foot had its onset in active service or is otherwise related to active service.


CONCLUSION OF LAW

The requirements for entitlement to service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the June 2008 rating decision, via a December 2007 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative has asserted any VCAA notice error or claimed any specific prejudice as a result.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Hence, The Board finds that VA substantially complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's STRs and his VA records, including the Compensation and Pension examination reports.  Further, as noted earlier, the Board twice remanded the case for additional development.  On each occasion, the AMC completed the additional development directed, and neither the Veteran nor his representative asserts otherwise.  Nor does either assert that there are additional records to obtain.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

At the time of the Veteran's physical examination for his separation, STRs were negative for any entries related to complaints, findings, or treatment for a skin disorder.  The September 1987 Report of Medical Examination For ETS assessed the Veteran's skin as normal.  Approximately three weeks later, however, a sick slip notes the Veteran's complaint of a rash on the right foot.  No diagnosis or treatment was noted.  The only other notation shows that he was discharged to duty.

VA post-service outpatient records note the Veteran's intermittent complaints of skin symptoms in 1999, March 2006, November 2007, and August 2009.  These entries note diagnoses of chronic dermatitis (07/12/1999 VBMS-VA 10-10, 2nd entry, pp. 4, 6); tinea (04/03/2007 VBMS-CAPRI, both entries,); probable eczema (02/21/2008 VBMS-CAPRI, p.5); and, possible ringworm (10/06/2009 VBMS-CAPRI).

The July 2014 examination report (07/22/2014 VBMS-DBQ) reflects that the examiner conducted a review of the claims file as part of the examination.  The examiner focused on a November 2007 outpatient entry where the Veteran reported symptoms of a migratory hyperkeratotic lesions, 3cm in diameter that seemed to stay in one spot for 2-4 months, then completely resolve only to recur at a different location.  The examiner diagnosed possible eczema and prescribed hydrocortisone cream.  At the July 2014 examination, the Veteran reported an irritated skin condition the medial portion of the right foot.  He was not clear about the onset, but he felt that the condition had worsened over time.  He reported further that the affected area was pruritic.  The Veteran pointed to the medial portion of the right sole as the affected area.  physical examination revealed scattered macular hyperpigmented spots uniform in color and border, and ranging in size from 4 mm to 6 mm, and consistent with post-inflammatory hyperpigmentation, which was the diagnosis.  The examiner opined that it was not at least as likely as not that the Veteran's current skin symptomatology was causally connected to active service.  In so finding, the examiner noted the absence of any entries in the STRs, as were his treatment records that dated from 1997 until the 2007 entry.  The examiner noted that her review of the noted treatment records revealed no basis for a causal connection with active service.

A September 2014 addendum opinion acknowledged the sick slip in service; the examiner's opinion remained unchanged.

In the February 2016 remand, the Board noted that the examiner did not note or comment on outpatient entries dated in 1999 or 2003.  Hence, another addendum was directed.  In the April 2016 addendum, the examiner noted that the September 1987 sick slip from the STRs did not change her opinion, as the Veteran's current condition of eczema was first noted in 2007, which the examiner opined would be considered unrelated to a single self- limited episode of an uncharacterized rash in 1987, some 20 years earlier.

The Board finds that the examiner's rationale in April 2016 and as noted in an earlier September 2014 addendum renders the examination adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As the examiner noted, the initial intermittent eruptions were first noted some eight years after the Veteran's last tour of active service in 1991.  Hence, the Board finds that the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a skin disorder of the right foot is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


